ARCHER & GREINER, P.C.                                                 Hearing Date:     October 10, 2019
Allen G. Kadish                                                        Hearing Time:     10:00 a.m.
630 Third Avenue
New York, New York 10017
Telephone: (212) 682-4940
Email: akadish@archerlaw.com

           - and-

IZOWER FELDMAN, LLP
Ronald D. Lefton
1325 Franklin Avenue, Suite 255
Garden City, New York 11530
Telephone: (516) 231-2260
Email: leftonr@izowerfeldman.com

Attorneys for OPW L.L.C.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                 Chapter 11

ROBERT FRANCIS XAVIER SILLERMAN,                                       Case No. 17-13633 (MKV)
aka ROBERT F.X. SILLERMAN,
aka ROBERT F. SILLERMAN,
aka ROBERT X. SILLERMAN,

                           Debtor.

----------------------------------------------------------x

                           RESERVATION OF RIGHTS OF OPW L.L.C.
                                    WITH RESPECT TO
                          DEBTOR’S AND CREDITORS’ COMMITTEE’S
                            PROPOSED DISCLOSURE STATEMENTS

         OPW L.L.C. (“OPW”), by and through its undersigned attorneys, hereby submits this

reservation of rights with respect to the proposed disclosure statements filed on behalf of the

Debtor1 [Docket No. 455] and the Committee [Docket No. 442], and respectfully sets forth as

follows:



1
  Capitalized, undefined terms are as set forth in OPW’s reservations of rights filed at Docket Nos. 422 and 423 (the
“Reservations of Rights”).
       1.      OPW is a substantial creditor of Robert Sillerman, the Debtor, arising out of certain

pre-petition loan transactions involving the Debtor, the Debtor’s wife, and various entities in which

the Debtor directly or indirectly may hold an interest. As security for the obligations under the

loans, OPW holds pledges and perfected security interests in, among other things, the membership

interests in, and assets of, all of the entities through which certain parcels of real property in

Anguilla are held.

       2.      OPW files this reservation of rights to advise the Court of its interest in the property,

which secures the obligations of the Debtor and his wife to OPW. OPW refers to, and incorporates

herein as if set forth in full, the Reservations of Rights previously filed in this case. Repetition of

the prior Reservations of Rights filed with respect to pending matters would be burdensome to

OPW, the Court and the parties.

       3.      A feasible proposal as to a transaction around OPW’s interests is lacking in both

disclosure statements. Neither the Debtor (despite repeated communications and assurances) nor

the Committee (despite repeated communications over many months including an in-person

meeting and provision of documents) provides in their respective proposed disclosure statements

a clear and adequate recognition of OPW’s position as a secured creditor of the Debtor, nor a clear,

feasible, proposed treatment of OPW’s claims and the Anguilla property.

       4.      OPW’s treatment as a secured creditor of the Debtor -- and as the controlling

stakeholder in the Anguilla property -- should clearly be identified including as to whether OPW

is deemed by the proponents to be impaired or unimpaired. OPW deserves resort to its collateral,

or the full value thereof, under any scenario. Further acknowledgment and clarity, and adequate

disclosure, is required.
        5.    OPW therefore continues expressly to reserve its rights in this Chapter 11 case.

Dated: New York, New York                         ARCHER & GREINER, P.C.
       October 4, 2019

                                                  By: /s/ Allen G. Kadish
                                                      Allen G. Kadish
                                                  630 Third Avenue
                                                  New York, New York 10017
                                                  Telephone: (212) 682-4940
                                                  Email: akadish@archerlaw.com

                                                            -and-

                                                  IZOWER FELDMAN, LLP
                                                  Ronald D. Lefton, Esq.
                                                  1325 Franklin Avenue, Suite 255
                                                  Garden City, New York 11530
                                                  Telephone: (516) 231-2260
                                                  Email: leftonr@izowerfeldman.com

                                                  Attorneys for OPW L.L.C.
217389291v1
